Citation Nr: 1828111	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-42 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Berry, Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to May 1970.  The Appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant contends that service connection for the cause of the Veteran's death is warranted because his service-connected PTSD led to the motor vehicle accident, which caused the Veteran's death.  Specifically, the Appellant asserts that the Veteran's PTSD symptoms increased after discontinuing medication for narcotics, which caused him to begin using alcohol very heavily and resulted in the May 2013 motor vehicle accident.

The evidence shows that the Veteran died in May 2013.  His death certificate documents that the underlying cause of the Veteran's death was hypoxic brain injury, cervical spine fracture at C2, impact trauma to neck, and motor vehicle accident.  Alcohol intoxication with blood alcohol level 210 mg/dl was listed as a significant condition.  The Veteran was service-connected for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling (among other disabilities) at the time of his death. 

The RO obtained a VA medical opinion in December 2013 to determine if the Veteran had an alcohol problem secondary to his service-connected PTSD.  A VA psychologist provided a medical opinion with supporting rationale that addressed the issue of whether the Veteran had an alcohol problem that was related to his service-connected PTSD.  However, the VA psychologist did not provide an opinion as to whether the Veteran's alcohol problem was aggravated by the Veteran's service-connected PTSD.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b)).  Moreover, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 U.S.C. § 1110 does not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability, or the use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001)(en banc order).  Service connection remains precluded for primary alcohol and drug abuse and related disabilities that were due to willful wrongdoing.  See Allen at 1381.  In light of the foregoing, the Board concludes that another medical opinion is necessary prior to adjudicating the issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Send to the Appellant and her representative a letter requesting that the Appellant provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the appellant furnish, or furnish appropriate (and, if necessary, updated) authorization to obtain pertinent, outstanding private records related to the Veteran's care, particularly relating the motor vehicle accident in May 2013.

2.  If the Appellant responds, assist her in obtaining any additional evidence identified, following current procedures.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of the above, and the receipt of any additional records, arrange to obtain a medical opinion from a psychologist or psychiatrist addressing the relationship, if any, between the Veteran's death and his service-connected PTSD. 

The opinion must reflect full consideration of the Veteran's documented medical history and the Appellant's assertions.

Following a review of all the relevant evidence and considering accepted medical principles, the reviewing physician is requested to answer the following questions:

(a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected PTSD was the principal cause of death? In answering, the examiner must consider and discuss the Appellant's contentions that the Veteran's PTSD caused or aggravated his alcohol abuse that contributed to the motor vehicle accident that resulted in , his death.  In this regard, both causation and aggravation must be addressed.

Complete, clearly-stated rationale for all conclusions reached must be provided.

4.  Upon completion of the foregoing, readjudicate the Appellant's claim on appeal based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Appellant and her representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




